Wilburn Whitmill,            #1896464.

    Allaq^B. Polunsky unit
    3872   FM    350    South

    Livingston,         Texas         77351
                                                              [SSHmcourt of appeals]
                                                               . 12th rmsrt of Appeals District
    Clerk:      cathy S.       Lusk
    Twelfth Court of Appeals
    1517 West         Front    Street,        Suite 354

    Tyler,      Texas         77340
                                                                 CATHY S. LUSK,
                                            Monday April 20,     2015


    RE:      Case

             Trial
                       Number-

                        Court    Case       Number:
                                                          12-13-000352-CR

                                                          2013-0030
                                                                                                      (
                                                                               • •
                                                                     >•"

    Style:      Wilburn Ray Whitmill
                v.


                The    State    of    Texas



    Dear   Clerk:



             In reviewing^ my records I was noticing that I never recieved
    a copy of the State's response/rebuttal to my Direct TAppeal
    Brief.                            *.•                 «

             The      unit's mailroom           records    show that       I   was   never sent

    anything from the trial court in regards to their response and
    I am in need of that brief,                   if one was filed,            for my records
    and any further relief sought«out in regards to this above listed

                      m                     .. . \j
             Your assistance in this matter is greatly appreciated
    and I thank you for the time and effort put forth.

                                                                                                  I

                                                          Respectfully yours*

                                                          UilLuun. hJhbsftidl
                                                   l      Whitmill   Wilburn
t

I